Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                           FILED
                                                             Feb 07 2013, 9:27 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

DANIELLE L. GREGORY                               GREGORY F. ZOELLER
Marion County Public Defender                     Attorney General of Indiana
Indianapolis, Indiana
                                                  ANGELA N. SANCHEZ
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

KENNETH L. ROBINSON,                              )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 49A02-1206-CR-514
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Peggy R. Hart, Master Commissioner
                             Cause No. 49G20-1109-FA-63711



                                       February 7, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                STATEMENT OF THE CASE

       Kenneth L. Robinson appeals his conviction for possession of cocaine, as a Class

C felony, following a jury trial.1 Robinson raises the following two issues for our review:

       1.      Whether the State’s seizure of evidence from Robinson’s home was
               in violation of his rights under either the Fourth Amendment to the
               United States Constitution or Article I, Section 11 of the Indiana
               Constitution; and

       2.      Whether the trial court abused its discretion when it admitted a
               jailhouse letter into evidence.

       We affirm.

                          FACTS AND PROCEDURAL HISTORY

       On September 7, 2011, Indianapolis Metropolitan Police Department (“IMPD”)

dispatch received a 9-1-1 call from Claude Lynn, who stated that a black male wearing a

t-shirt, do-rag, and blue jeans had just attempted to sell him crack cocaine at the Best Inn

Motel. Officers Donald Barrett and Justin Musser responded to Lynn’s call and met

Lynn in the lobby of the motel. Lynn then further described the man who had attempted

to sell him the cocaine as stocky with braided hair, and he stated that the man was

accompanied by a thin woman. Lynn told the officers that the man had showed him the

cocaine inside a baggie in a small, round mint can. He further told the officers that the

suspects were in a green Ford Ranger in the motel’s parking lot.

       The officers observed a green Ford Ranger in the parking lot. There were no other

cars matching Lynn’s description in the parking lot. The officers approached the vehicle

to investigate. As they did, they observed Robinson in the driver’s seat and a woman in

       1
            The trial court’s order of judgment of conviction, a form document, erroneously states that
Robinson pleaded guilty (along with acknowledging that he was found guilty by a jury) and that the court
entered its judgment of conviction for a Class B felony.
                                                   2
the passenger seat. Robinson was wearing a t-shirt, do-rag, and shorts. As the officers

approached, Robinson moved his hands out of sight below the dash. The officers twice

ordered Robinson to show his hands before he complied.

       Officer Barrett obtained Robinson’s identification and returned to the patrol

vehicle. As he was leaving, Robinson leaned forward onto the steering wheel and

dropped his right hand down between his legs. Officer Musser ordered Robinson to put

his hands on the steering wheel, which he had to do three times before Robinson

complied. Officer Musser then removed Robinson from the vehicle.

       Hearing the commotion, Officer Barrett returned to Robinson’s vehicle. Officer

Barrett immediately observed a round mint can inside the vehicle. The mint can was

open and inside the can was a baggie with a white, rock-like powdery substance that

Officer Barrett recognized as cocaine. The officers placed Robinson under arrest and

searched his vehicle, during which they discovered electronic scales with a white powder

on them and a box of plastic baggies.

       On September 8, 2011, the State charged Robinson with dealing in cocaine, as a

Class A felony, and possession of cocaine, as a Class A felony. On November 15, while

Robinson was incarcerated in cell block 2T of the Marion County Jail, Brian Rodgers, the

jail’s mail clerk, collected a letter from Robinson’s cell block. The letter was in a

stamped envelope that listed Robinson’s name, unique jail identification number, cell

block, and street address of the jail as the return address. The letter began, “let me tell

you what happened,” and it continued:

       Okay, I met this lil 18 yr old bout two weeks before I get locked-up. She
       talking bout she wanna “fuck wit me” and “be on my team”-n-shit. So you
                                            3
       know me, I got a spot for her. Anyway, we at the truck stop/hotel out south
       sittin in my truck. The police walk up on us shining lights all in my shit.
       So the first thing I do is grab my shit out my pocket. He like: “stop
       moving, put your hands on the steering wheel.”
               Shit, I slide the shit to her before I do. This bastard instantly tells me
       to get out. So after we both out the truck (in cuffs), one police asks me if
       he can search my shit. I look over at the truck, the other dude was already
       in my shit.
               Man why they say the dope was sittin right on the passenger seat in a
       container that was open and in “plain view.” I’m guessing she tried to take
       it out the container but didn’t have enough time before they pulled her ass
       out the truck. Well, she said she had no idea there was drugs in there and
       they let her go, locked me up.

State’s Exh. 8 (emphases and errors in original).

       The court held Robinson’s jury trial on May 22, 2012, during which the trial court

admitted the evidence seized from Robinson’s vehicle and the jailhouse letter into

evidence over Robinson’s objections. At the conclusion of his trial, the jury found

Robinson guilty of possession of cocaine, as a Class C felony. The court entered its

judgment of conviction and sentenced Robinson accordingly. This appeal ensued.

                             DISCUSSION AND DECISION

                                    Standard of Review

       Robinson appeals the trial court’s admission of certain evidence. Our standard of

review of a trial court’s admission or exclusion of evidence is an abuse of discretion.

Speybroeck v. State, 875 N.E.2d 813, 818 (Ind. Ct. App. 2007). A trial court abuses its

discretion only if its decision is clearly against the logic and effect of the facts and

circumstances before the court. Id. In reviewing the admissibility of evidence, we

consider only the evidence in favor of the trial court’s ruling and any unrefuted evidence




                                               4
in the defendant’s favor. Dawson v. State, 786 N.E.2d 742, 745 (Ind. Ct. App. 2003),

trans. denied.

                     Issue One: Evidence Seized from the Vehicle

       Robinson first contends that the State’s seizure of the evidence from his vehicle

was unreasonable under the Fourth Amendment to the United States Constitution and

Article I, Section 11 of the Indiana Constitution. Both of those constitutional provisions

protect citizens from unreasonable searches and seizures. See Hathaway v. State, 906

N.E.2d 941, 944-45 (Ind. Ct. App. 2009), trans. denied. Generally, a search warrant is a

prerequisite to a constitutionally proper search and seizure. Halsema v. State, 823 N.E.2d

668, 676 (Ind. 2005). When a search or seizure is conducted without a warrant, the State

bears the burden of proving that an exception to the warrant requirement existed at the

time of the search or seizure. Id.

       However, in Terry v. Ohio, 392 U.S. 1, 30 (1968), the United States Supreme

Court held that an officer may, consistent with the Fourth Amendment, conduct a brief

investigatory stop when, based on a totality of the circumstances, the officer has a

reasonable, articulable suspicion that criminal activity is afoot. Hardister v. State, 849

N.E.2d 563, 570 (Ind. 2006).         An investigatory stop allows a police officer to

“temporarily freeze the situation in order to make an investigative inquiry.” Johnson v.

State, 766 N.E.2d 426, 429 (Ind. Ct. App. 2002), trans. denied. A Terry stop is a lesser

intrusion on the person than an arrest and may include a request to see identification and

inquiry necessary to confirm or dispel the officer’s suspicions. Id. (citing Hiibel v. Sixth

Judicial Dist. Court of Nev., 542 U.S. 177, 185-89 (2004)). Reasonable suspicion entails


                                             5
some minimal level of objective justification for making a stop, something more than an

unparticularized suspicion or hunch, but less than the level of suspicion required for

probable cause. Wilson v. State, 670 N.E.2d 27, 29 (Ind. Ct. App. 1996) (citing United

States v. Sokolow, 490 U.S. 1, 7 (1989)). Indiana has adopted the Terry rationale in

determining the legality of an investigatory stop under Article I, Section 11. Id.

       Further, tips from concerned citizens may justify a Terry stop. See Kellems v.

State, 842 N.E.2d 352, 355 (Ind. 2006), rev’d on other grounds, 849 N.E.2d 1110 (Ind.

2006). Concerned citizens are “people who may have been victims of crime or have

witnessed a crime.” State v. Renzulli, 958 N.E.2d 1143, 1147 (Ind. 2011). “These

individuals generally come forward with information out of a spirit of good citizenship

and a desire to help law enforcement.” Id. Tips from concerned citizens are inherently

more reliable than anonymous tips and need not be corroborated since the citizen may be

subjected to prosecution for false reporting.             See Kellems, 842 N.E.2d at 355.

Nonetheless, the test for determining the validity of a Terry stop is the totality of the

circumstances before the officers. Id. at 356.

       Based on the totality of the circumstances here, the investigating officers had a

reasonable, articulable suspicion that criminal activity was afoot. The officers responded

to a 9-1-1 call from Lynn.2 The officers spoke to Lynn at the scene of the alleged crime,

and he described Robinson, Robinson’s female acquaintance, and Robinson’s vehicle.

The officers were able to generally verify Lynn’s descriptions upon their observation of

Robinson and his acquaintance in the green Ford Ranger in the motel’s parking lot.


       2
           Because Lynn identified himself to the IMPD, Robinson’s repeated attempts to analogize his
appeal to prior cases involving anonymous tipsters are not persuasive.
                                                 6
Further, the officers personally observed Lynn’s demeanor and body language, which

aided them in their ability to determine whether his claims merited further inquiry. See

State v. Glass, 769 N.E.2d 639, 643 (Ind. Ct. App. 2002), trans. denied.

       Accordingly, the officers’ brief detention of Robinson to investigate Lynn’s claims

was supported by reasonable suspicion under the Fourth Amendment and Article I,

Section 11.    And, once the officers attempted to temporarily freeze the situation,

Robinson’s furtive behavior and his refusal to keep his hands within the officers’ view

further justified Officer Musser’s order that Robinson get out of the vehicle, which

resulted in the officers discovering the mint can with cocaine in plain view inside the

vehicle. E.g., Zelmer v. State, 177 Ind. App. 636, 638-39, 380 N.E.2d 618, 620 (1978).

The officers’ Terry stop of Robinson was not contrary to law, and the trial court did not

abuse its discretion when it admitted the evidence seized pursuant to that stop.

                              Issue Two: Jailhouse Letter

       Robinson further argues that the trial court abused its discretion when it admitted

the jailhouse letter into evidence. Specifically, Robinson asserts that the trial court’s

admission of the letter was contrary to Indiana Evidence Rule 901 and that, to comply

with Rule 901, the State was required to present the testimony of either a handwriting

expert or someone familiar with Robinson’s handwriting.            We cannot agree with

Robinson’s conclusion that Rule 901 necessitates such a showing by the State.

       Indiana Evidence Rule 901 states, in relevant part:

       (a) General Provision. The requirement of authentication or identification
       as a condition precedent to admissibility is satisfied by evidence sufficient
       to support a finding that the matter in question is what its proponent claims.


                                             7
       (b) Illustrations. By way of illustration only, and not by way of limitation,
       the following are examples of authentication or identification conforming
       with the requirements of this rule:

             (1) Testimony of witness with knowledge. Testimony of a witness
       with knowledge that a matter is what it is claimed to be.

             (2) Nonexpert opinion on handwriting. Nonexpert opinion as to the
       genuineness of handwriting, based upon familiarity not acquired for
       purposes of the litigation.

                                           ***

              (10) Methods provided by statute or rule. Any method or
       authentication or identification provided by the Supreme Court of this State
       or by a statute or as provided by the Constitution of this State.

(Emphasis added.)

       In Thomas v. State, 734 N.E.2d 572, 573 (Ind. 2000), Thomas contended that the

trial court erred by admitting into evidence a letter he had written to the trial court

accepting responsibility for the murder with which he had been charged. Thomas argued

that the letter lacked authentication. Our supreme court noted that Thomas’ name was on

the letter’s return address and that the return address was the Arizona State Prison. Id. at

573-74. Thomas was incarcerated at the Arizona State Prison at the time the letter was

written. Furthermore, in the letter Thomas demonstrated knowledge of witnesses and

events related to the crime that were not likely known by anyone in that prison except for

Thomas. Our supreme court concluded that the State had laid an adequate foundation to

authenticate the letter. Id. at 574.

       Likewise, in Taylor v. State, 943 N.E.2d 414, 419 (Ind. Ct. App. 2011), trans.

denied, Taylor attempted to have a letter he had written deemed inadmissible for lack of

authentication. We held the letter was admissible, stating:
                                             8
       the envelope in which the letter was sent bears a return address of “James
       Taylor, 1098 South State Road 25 Logansport, Indiana 46974.” State’s Ex.
       117. The letter bears a date of “8/4/08.” Id. On that date, Taylor was in
       the custody of the Logansport State Hospital. In the letter, which is
       unsigned but written in the first person from Taylor’s point of view, the
       author describes events at M.G.’s house. The letter describes the encounter
       in a manner favorable to Taylor, stating that Taylor and M.G. engaged in
       consensual sex and that M.G. attacked Taylor and ran out of the house
       when he tried to leave. Nevertheless, the letter corroborates details about
       the house and the encounter that only someone who had been involved
       would be likely to know, including a plant being knocked over in the house,
       the sequence of events occurring first in the house, then in the backyard,
       and finally in the front of the house, and M.G.’s offer of money to Taylor
       during the encounter. For these reasons, we conclude that the State
       established a foundation for the admission of the letter pursuant to Indiana
       Rule of Evidence 901, and the trial court did not abuse its discretion by
       admitting the letter.

Id.

       Thomas and Taylor are controlling authority on Robinson’s claim, and his attempt

to distinguish them is unavailing. As in each of those cases, here the testimony of the

jail’s mail clerk demonstrated that the envelope that contained Robinson’s letter listed

Robinson’s name, his unique jail identification number, his cell block, and the street

address of the jail as the return address. The letter corroborates details about Robinson’s

Terry stop that only someone who had been involved would be likely to know, and the

letter is written in the first person from Robinson’s point of view. As such, we conclude

that the State established a foundation for the admission of the letter pursuant to Evidence

Rule 901, and the trial court did not abuse its discretion by admitting the letter.

                                         Conclusion

       In sum, the State lawfully stopped Robinson in the motel’s parking lot pursuant to

Terry v. Ohio. Thus, the trial court did not abuse its discretion in admitting the evidence


                                              9
seized during that stop.    Further, the State provided sufficient foundation for the

admission of the jailhouse letter. Accordingly, the court did not abuse its discretion in

the admission of that evidence. We affirm Robinson’s conviction.

      Affirmed.

FRIEDLANDER, J., and BRADFORD, J., concur.




                                           10